 THE ITEM COMPANY67ing contract no longer stabilizes industrial relations.23Under thesecircumstances, we find that a schism exists which warrants directingan immediate election without determining whether the existing con-tract would otherwise bar a determination of representatives.Ac-cordingly,we find that the current contract does not bar thisproceeding.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4. In accord with an agreement of the parties, we find that the fol-lowing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act :All hourly paid employees at the Employer's Peabody, Massachu-setts,plant, including firemen, engineers, truckdrivers, and main-tenance employees, but excluding executives, office clerical employees,employees on the salaried payroll, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]23 See The MagnavoxCompany,111 NLRB 379.The Item Companyand'New Orleans Newspaper Guild, Local170, American Newspaper Guild, CIOandInternational Broth-erhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,AFL, Local 270International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL, Local 270andNew OrleansNewspaper Guild,Local 170, American Newspaper Guild, CIO.Cases Nos.15-CA-719,15-CA-7P20, and 15-CB-192. July 8,1955DECISION AND ORDEROn January 25,1955, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceedings, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondents had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dismissal of thecomplaint with respect to such allegations.Thereafter, the Respond-113 NLRB No. S. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDents and the General Counsel filed exceptions to the IntermediateReport and supporting briefs.,The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirlned.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings,2 conclusions, and recommenda-tions of the Trial Examiner, with the following modifications andadditions :The Trial Examiner found that the wholesalers or street delivery-men were not included in the unit for which the Respondent Unionwas certified in 1948; that they were never granted a free choice inthe selection of the Respondent Union as their bargaining agent; andthat they have not been bargained for or covered by the contracts be-tween the Respondent Company and the Respondent Union from 1948to June 1, 1954; and that, therefore, the Respondent Company vio-lated Section 8 (a) (1), (2), and (3) by requiring these wholesalersin April 1954 to join and maintain membership in good standing inthe Respondent Union as a condition of continued employment andthat the Respondent Union violated Section 8 (b) (1) (A) and (2)by attempting to cause and causing the Respondent Company to com-mit the aforesaid Section 8 (a) (3) violation against them.We agree.The Trial Examiner found further that even if the wholesalers hadbeen covered by the contract in effect in April 1954, the union-secur-ity clause contained therein could not lawfully be enforced againstthem, stating that, under the rationale of theZiacase,' the wholesalerswere entitled to a separate election to determine whether they desiredto be represented by the current bargaining agent of the establishedunit.It is not disputed that no such privilege was afforded the whole-salers priorto their being required to join the Respondent Union asa condition of continued employment.We agree with the Trial Ex-aminer's conclusion but do not adopt his rationale involving theZiacase.In their briefs to the Board, the Respondents point out that theZiacase was not issued until May 27, 1954, whereas this alleged vio-lation occurred in April of that year.The Respondents advert to thei The Respondent Company's request for oral argument is denied because in our opinionthe record,including exceptions and briefs,adequately present the issues and the positionof the parties0We note and correct the following minor factual inaccuracy in the Intermediate Report,which does not affect the validity of the Trial Examiner's ultimate conclusions or our con-currence therein : The Trial Examiner found at the third paragraph of section III, A, 4, a,in the Intermediate Report that all contracts between the Respondents failed to mentionthe classification of wholesalers or contain a wage scale for such classification,whereassuch classification and wage scale were included in their contract of June 1, 1954Furthermore,in concurring with the Trial Examiner's ultimate conclusions,we find itunnecessary to rely upon, and do not adopt,his finding in the last paragraph of sectionIII,A, 2, a, of the Intermediate Report that the Respondent Union would have lost theelection in 1948 had the wholesalers been eligible and voted against the Union in thatelection.3 The Zia Company,108 NLRB 1134. THE ITEM COMPANY69fact that theWaterous 4case doctrine was in effect in Apriland con-tend that their conduct was permissible under the rationale of thatcase.In theWaterouscase the Board overruled prior decisionsgrantingseparate elections to groups of fringe employees who had not beenrepresented as part of the established bargaining unit todeterminewhether they desired to be represented by the established bargainingagent as part of that unit and directed an election in an appropriateunitincluding the fringe employees. In the instant case, however, thewholesalers were not granted the privilege of voting, either as a sepa-rate group in accordance with theZiacase or in an appropriate unitin accordance with theWaterouscase, to determine whether they de-sired to be represented by the Respondent Union as a part of the es-tablished unit.Instead, they were required to join and maintainmembership in the Respondent Union without having designated it astheir bargaining representative or having an opportunityto expressa free choice in the matter. Such conduct not only fails to meet therationale of theWaterouscase but is also repugnant to the basic poli-cies of the Act.We, therefore, agree with the Trial Examiner's ulti-mate conclusion that, even if the wholesalers had been covered by thecontract in effect in April 1954, the Respondent Company violated theAct by requiring these employees to become and remain members ofthe Respondent Union as a condition of continued employment, andthat the Respondent Union likewise violated the Act by causing or at-tempting to cause such violation.'ORDERUpon the entire record in the cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent, The Item Company, New Orleans, Louisiana,its officers, agents, successors, and assigns, shall :(a)Cease and desist from :(1)Recognizing International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, AFL, Local 270, the*Waterous Company,92 NLRB 76*Member Murdock agrees with the ultimate conclusion that even if the wholesalers hadbeen covered by the contract in effect in April 1954,the union-security clause containedtherein could not lawfully be enforced against them.He does not agree,however, thatthe wholesalers were entitled to an election under either the principle of the Zia case orthat of theWaterouscase, for, in his opinion,the rationale of those cases is inapplicablein the circumstances of this caseThe wholesalers here involved constitute a gimp ofemployees comparable in size with the certified unit represented by the Respondent l'nionand therefore,in the judgment of Member Murdock,this group of employees is not the typeof small fringe group to whichZiaorlVaterousare applicable.Nevertheless,inasmuchas the Respondent Union had not been designated by the wholesalers as their bargainingrepresentative in any manner,Member Murdock would find that the extension of theunion-security provisions of the RespondentUnion's contract to them was violative ofthe Act. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Union, as the exclusive representative of the Company'swholesalers or street deliverymen for the purposes of collective bar-gaining, unless and until said labor organization shall have been cer-tified by the National Labor Relations Board as the exclusive bargain-ing representative of said employees in an appropriate unit.(2)Performing, enforcing, or giving effect to its agreement withthe Respondent Union, dated June 1, 1954, or to any renewal, modi-fication, or supplement thereof, or to any superseding agreement, in-sofar as said contracts or agreements apply to the Company's whole-salers or street deliverymen, unless and until the Respondent Unionshall have been certified by the National Labor Relations Board as theexclusive bargaining representative of said Company's employees inan appropriate emit, and then only if the agreement to be given effectconforms to the provisions of the National Labor Relations Act.(3)Encouraging membership in, and granting assistance to, theRespondent Union or any other labor organization of its employees,by conditioning employment of the wholesalers or street deliverymenupon joining and maintaining membership in good standing in theRespondent Union, or any other labor organization, except wheresuch conditions shall have been lawfully established by an agreementin conformity with Section 8 (a) (3) of the Act.(4) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed in Section 7of the Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a con-dition of employment, as authorized by Section 8 (a) (3) of the Act.(b)Take the following affirmative action which it is found willeffectuate the policies of the Act :(1)Withdraw and withhold all recognition from the RespondentUnion or any successor thereto as the exclusive representative of theCompany's wholesalers or street deliverymen for the purpose of col-lective bargaining unless and until said Union shall have been certifiedby the National Labor Relations Board as such exclusive representa-tive in an appropriate unit.(2)Post in conspicuous places in the building of the Respondent,The Item Company, at New Orleans, Louisiana, copies of the noticesattached to the Intermediate Report 6 and marked "Appendix A."Copies of said notice, to be furnished by the Regional Director for theFifteenth Region, shall, after having been duly signed by the Respond-ent's representative, be posted by Respondent Company immediatelyupon receipt thereof and maintained by it for sixty (60) consecutiveU This notice is hereby amended by substituting the words "A Decision and Order" forthe wo, ds "The Recommendations of a Ti cal Examiner " In the event that this Order isenforced by a decree of a United States Coact of Appeals, there shall be substituted forthe aao,ds "Pursuant to a recision and Orden" the words "Pursuant to a Decree of theUnited States Couit of Appeals. Enforcing an Oidei " THE ITEM COMPANY71days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall bet aken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(3)Notify the Regional Director for the Fifteenth Region in writ-ing, w i t h in ten (10) days from the date of this Order, what steps it hastaken to comply herewith.II.The Respondent, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, Local 270,its officers. representatives, agents, successors, and assigns, shall :(a)Cease and desist from:(1)Causing or attempting to cause The Item Company,its officers,agents, successors,and assigns,to discriminate against its wholesalersor street deliverymen,or any other employees,in violation of Section8 (a) (3) of the Act.(2)Performing, enforcing, or giving effect to its agreement withthe Respondent Company, dated June 1, 1954, or to any renewal, modi-fication, or supplement thereof, or to any superseding agreement, in-sofar as said contracts or agreements apply to the Company's whole-salers or street deliverymen, unless and until the Respondent Unionshall have been certified by the National Labor Relations Board as theexclusive bargaining representative of said Company's employees in anappropriate unit, and then only if the agreement to be given effect con-forms to the provisions of the National Labor Relations Act.(3) In any like or related manner restraining or coercing employeesof The Item Company,its successors or assigns,in the exercise ofthe rights guaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.(b)Take the following affirmative action which it is found willeffectuate the policies of the Act:(1)Post in conspicuous places in its business office in New Orleans,Louisiana, copies of the notice attached to the Intermediate Reportand marked"AppendixB."' Copies of said notice,to be furnished bythe Regional Director for the Fifteenth Region, shall, after being dulysigned by an authorized representative of the Respondent Union, beposted by it immediately upon receipt thereof and be maintained by itfor a period of sixty(60) consecutive days thereafter in conspicuousplaces, includingall places where notices to members are customarilyposted.Reasonable steps shall be taken to insure that said notices arenot altered,defaced, or covered by any other material.v See footnote 6,sepia379288-56-vol113-6 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)Additional copies of the notice attached to the IntermediateReport and marked "Appendix B" shall be signed by a representativeof the Respondent Union and forthwith returned to the RegionalDirector for the Fifteenth Region.These notices shall be posted, theRespondent Company willing, in places where notices to the Com-pany's employees are customarily posted.(3)Notify theRegionalDirector for the FifteenthRegion inwriting, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.III. Both Respondents shall jointly and severally reimburse Her-man Binder, John Davi, Herbert Kohlmer, Frank Mancuso, andMorris A. Schneider for the initiation fees and dues each of them paidto the Respondent Union.IT Is FURTHER ORDERED that the complaint against the RespondentCompany, insofar as it alleges violations of the Act by (1) the re-districting of the wholesalers' territories, (2) the inclusion of thevacation clause in the June 1, 1954, agreement, (3) the discharge ofRonald Green, (4) the discriminatory treatment of its employees con-cerning their attendance at Board representation hearings, and (5)unlawful interrogation, be, and it hereby is, dismissed.IT IS FURTHER ORDERED that the complaint against the RespondentUnion, insofar as it alleges violations of the Act by reason of the in-clusion of the vacation clause in the June 1, 1954, agreement, be, and ithereby is dismissed.CHAIRMAN FARMER, concurring :I agree with the conclusion here reached that the Respondents vio-lated the Act in April 1954, by their conduct in forcing the whole-salers to join the Respondent Union, and in June 1954 by extendingthe coverage of their union-security contract to the wholesalers.However, I would predicate these unfair labor practice findings solelyon the grounds that (1) the contract in effect during April did notin fact cover the wholesalers in question and therefore could not con-stitute a defense to the compulsion brought to bear upon the whole-salers, and (2) the contract in effect in June was itself illegal, andtherefore could not justify like compulsive action, because the contractwas made with an unlawfully assisted union. I therefore find it un-necessary to consider in this case the validity of the other groundsurged for supporting the unfair labor practice findings.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by New Orleans Newspaper Guild,Local 170, American News-paper Guild,CIO, herein called the Guild, against The Item Company,'herein called'At the hearing in these proceedings,the Respondent Company was represented by thelaw firm of Monroe & Lemann of New Orleans, Louisiana,which also filed a brief with THE ITEM COMPANY73the Respondent Company or the Company, and against International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, Local 270,herein called the Respondent Union or the Teamsters, the General Counsel of theNational Labor Relations Board, respectively called herein the General Counsel andthe Board, by the Regional Director for the Fifteenth Region (New Orleans, Louisi-ana), consolidated the cases and issued complaints, dated September 15, 1954,which, as subsequently amended, alleged that the Respondent Company had engagedin conduct which constituted unfair labor practices within the meaning of Section 8(a) (1), (2), (3), and (4) of the National Labor Relations Act, herein called theAct, 61 Stat. 136, and that the Respondent Union had engaged in conduct whichconstituted unfair labor practices within the meaning of Section 8 (b) (1) (A) and(2) of the Act,all affectingcommerce within themeaning ofSection 2 (6) and (7)of the Act.The Respondents duly filed answers and amendedanswers, inwhich theyadmittedcertain allegations in the complaints,including those concerningthe Company's opera-tions, but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held on October 26 to 30, 1954,inclusive, atNew Orleans, Louisiana.All parties were represented at thehearing and wereafforded full opportunity to be heard,to examineand cross-examine witnesses, tointroduce relevant evidence, to present oral argument at the close of the hearing,and to file briefs as well as proposed findings of fact andconclusionsof law.TheRespondents'motion to dismissthe complaints,made at the conclusionof the hearingand upon which I reservedruling, are disposedof in accordance withthe findings offact and conclusions of law made below. Subsequent to the hearing, the GeneralCounsel and the Respondents filed briefs which I have fully considered.Upon the entire record in these cases, and from my observation of the demeanorof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYThe complaints allege, the answers admit, and I find that the Respondent Companyisa Louisiana corporation,maintaining its principal office and place of business atNew Orleans, Louisiana, where it is engaged in the printing, publication, sale, anddistribution of an afternoon daily newspaper, exclusive of Saturday, known as "TheItem"; that during the calendar year 1953 the Respondent received, printed, pub-lished, sold, and distributed news material of the United Press Wire Service to whichit is a regular subscriber; and that during the calendar year 1953 the Respondentreceived a gross income in excess of $1,000,000 from the operation of its business.Upon the foregoing admitted facts, I find that the Respondent Company is engagedin commerce within the meaning of the Act and that it will effectuate the policies ofthe Act for the Board to assert jurisdiction here.2If.THE LABOR ORGANIZATIONS INVOLVEDThe complaints allege, the answers admit,and I find that New Orleans NewspaperGuild, Local170, American NewspaperGuild, CIO,herein calledthe Guild;Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,AFL, Local 270,herein called the Teamsters;and Building Service Em-ployees' InternationalUnion, Local 275, AFL, hereincalled the Building ServicesUnion; are labor organizations within the meaning of Section2 (5) of the Act.HL THE UNFAIR LABOR PRACTICESA. The allegations concerning the wholesalersThe main issue raised by these allegations is whether the Respondent Companyand the Respondent Union violated the Act by compelling a group of RespondentCompany's employees, known as wholesalers or street deliverymen or streetmen,hereinafter called wholesalers, to become and remain members of the RespondentUnion as a condition of employment pursuant to union-security clauses containedthe Trial Examiner subsequent to the hearingOn January 13, 1955, I granted a jointmotion of Messrs. Monroe & Lcmann and Messrs Deutsch, Kerrigan & Stiles, permittingMessrsMonroe & Lemann to withdraw as attorneys of record In these proceedings andsubstitutingMessrs. Deutsch, Kerrigan & Stiles as attorneys of record for Respondent,The Item Company.2 TheDailyPress, Indorporated,110 NLRB 573. 74DECISIONSOF NATIONALLABOR RELATIONS BOARDin contracts in effect in 1954.The Respondents contend that the contracts coveran appropriate bargaining unit of truckdrivers, crane operators, warehousemen, andwholesalers and that the Respondent Union was the exclusive collective-bargainingrepresentative for such unit at the time when the contracts were executedTheGeneral Counsel contends that the wholesalers did not lawfully become a part ofthe unit and that the union-security clauses could not lawfully be applied to themso as to serve as a defense to the Respondents' conduct.Iwill first discuss the duties of the wholesalers and truckdrivers and then con-sider certain background events 3 as an aid to determine the appropriate coverageand application of the contracts and union-security clauses urged as a defense tothe conduct which concededly would otherwise be violative of the Act1.Duties of wholesalers and truckdriversEach wholesaler is in charge of a regularly assigned territory within the city, con-taining a number of "spots" or corners where newspapers are sold by street vendorsand some stores or drug stores which sell newspapersThe wholesaler is responsiblefor the delivery of the newspapers to the "spots" or corners and to the stores withinhis territory and for the sale of the newspapers by these street vendors and stores.He exercises a certain amount of discretion in choosing the people who sell thepapers on street corners within his territory, in ascertaining whether they are doingtheir work properly, and in making replacements in cases of emergency.Within hisassigned territory, he may solicit new "spots" and establish honor boxes where thepapers sell by themselves. It is his responsibility to insure that an adequate supplyof newspapers is always on hand. For that purpose he visits the spots in his terri-tory and may pick up papers from corners that have an oversupply and distributethem to corners which are running short.All the papers are charged directly to thewholesaler.He in turn is responsible for the collections of sales made by the streetvendors and stores, and remits these collections to the Company after deducting theamounts credited for unsold newspapers, which he returns.He himself suffers thelosses incurred when papers are taken from honor boxes without payments beingdepositedIn the case of stores, he has to pick up the returns, give the store creditfor the unsold newspapers, and make out a receipt for the monies collected. Inthe evening he tallies up his returns, deducts the number from the total chargedto him for the day, and the next day remits to the Company the monies collected to-gether with the returns.The wholesaler also makes out a sheet for the next day's"draw," indicating the number of papers to be delivered to each corner man or storeExcept in the case of an emergency or breakdown, when a company truck is used,all deliveries are made in his own passenger car for the use of which he is givena specified weekly car allowance .4The wholesalers have no regular hours, whichvary from day to day. Prior to June 1, 1954, their wages were computed by addingto the weekly base wage, a 121h percent commission on sales of papers within theirterritoryItwas therefore to their advantage to promote the largest number ofsaleswithin their territory.The wholesaler averaged about $100 a week includingcar allowanceThe truckdrivers deliver bundles of newspapers to various "spots," branch stations,and stores throughout the city as well as to trains and buses for home delivery.Theirsole responsibility is to deliver the papers.They also deliver bulk newsprint.Theydrive company trucks, have regular hours, and averaged about $40 a week.To a certain extent, truckdrivers work in conjunction with the wholesalers in thedelivery of newspapers.The truckdrivers and wholesalers pick up the newspapersfrom the same loading platform and frequently help load each other's vehicles. Inorder to speed up the delivery of papers on the editions where the Company makesa citywide coverage, the truckdrivers deliver newspapers to certain "spots" for thez There is no merit in the Respondents' contentions that evidence of events occurringmore than 6 months before the filing of the charges in these cases (October 14, 1953), isprecluded from consideration by Section 10 (b) of the ActThe Board and the courtshave held that such evidence may be admitted and considered for the purpose of clarifyingand imparting meaning to the specific conduct which happened within the 6-month periodand is alleged as an unfair labor practiceSee, e. g,TextileMachine Works, Inc,96NLRB 1333, 1350-1351, 105 NLRB 618, enfd. 214 F 2d 929 (C. A2) ; F T C v CementInstitute,333 U. S 683, 705.4Wholesalers Mancuso and Scheuermann, who cover the heavy commercial district, aredriven around in company trucks by truckdrivers who perform no other function thanto drive. THE ITEM COMPANY75-wholesalers.Both groups work entirely outside the plant and are considered to bepart of the circulation department.52.Background eventsa. 1948: Theconsent election, the unit established,and the contract negotiatedEarly in 1948 the Teamsters organized the truckdrivers of The Item Company 6and on April 14 filed a petition with the Board for a representation election in aunit of "all delivery employees on the payroll of the Company and lift equipmentoperators."The petition further stated that the requested unit consisted of eightemployees, all of whom were supporting the petition.On May 3, 1948, the Team-sters and The Item Company entered into a consent-election agreement for theholding of an election on May 11 in a unit of "all delivery and lift equipmentemployees."Manny Moore, president and business manager of the Teamsters at all timesmaterial herein, testified that at the time when he filed the petition he believed that-therewere only eight delivery employees in the unit, that he was aware of theexistence of the wholesalers or "streetmen" but was informed that they were super-visers over the newsboys, and that it was his understanding that the unit was notto include the wholesalers.Moore further testified that he, together with Mr. Sauxand Mr. Fanz, the then office manager and business manager of The Item Company,respectively, established the eligibility list and that, in the discussions prior to theelection, it never entered my mind that they [the wholesalers] were doing our work."In a letter addressed to the Board's Regional Director in connection with the con-sent election, Business Manager Fanz wrote that he was enclosing "a list of truckdrivers and warehousemen 7 as they appear on our payroll week ending April 24,1948."Fanz testified that at that time it was the position of The Item Company thatthe wholesalers were independent contractors and not employees of the Company.James S. Hay, circulation manager of The Item Company until 1950, testifiedthat Office Manager Saux gave him the list of eligible voters, that this list containedonly the names of 8 truckdrivers and 1 warehouseman,6 and that as long as he wascirculationmanager no wholesalers were included in the unit but were regarded asindependent contractors.Hays further credibly testified that at that time there wereemployed by The Item Company 8 truckdrivers, 1 warehouseman, and 7 whole-salers.9Hays also testified that during this period there was no discussion betweenhim and Fanz about the wholesalers being included in the unit because wholesalers"did not enter into the picture at all. It was strictly truck drivers that were beingorganized."All the wholesalers employed at that time and who testified at the hearing statedthat they did not vote in the election.Office Manager Saux testified that he "feel[s]that whatever group we were negotiating with or for, voted."Wholesaler Binder testified that he was never told that he was eligible to vote, thathe understood the election was for the truckdrivers, that he did not vote because hehad no idea he was supposed to vote, and that he knows of no wholesaler who thoughtthe election applied to him.Wholesaler Schneider testified that, "I remember somekind of election for the truck drivers. I don't know anything about concerning us."He further testified that no one ever told him he was eligible to vote.WholesalerScheuermann testified that he knew nothing about an election at that time.Whole-c The findings in this section are based on a preponderance of the evidence as reflectedby the testimony of former Circulation Manager Hay, General Manager Orner, Whole-salers Binder, Kholmer, and Davi, and Truckdriver ThrowerSee alsoThe Item Company,108 NLRB 1261.0 Until the middle of 1949, The Item Company was owned by the Respondent'spredecessoi.7Warehousemen are sometimes designated as lift-truck operatorss The General Counsel stated as his reason for not introducing the original eligibilitylist into evidence, the fact that it could not be located despite an intensive search of allrelevant files and recordsBAs manager of the circulation department, which consisted of the truckdrivers, whole-salers, and branch managers, Hays was in a ieliable and informative position to know theactual number employed in each categoryHe named the truckdrivers, warehousemen, andwholesalers then employed and correlated the 7 wholesalers with the 7 territories coveredat that timeAt the time of the hearing, Hays was employed by a competitor of theRespondent Company, having voluntarily left the Company's employ in 1950 I-lays im-pressed me as a trustworthy, straightforward, and candid witness. I credit his testimonym 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDQsaler Davi testified that no one ever asked him to vote in the election.WholesalerPemberton testified that no one ever told him he was eligible to vote, and that it washis understanding at the time that the wholesalers were not included in the votinggroup.iaOn the other hand, Willie Thrower, a truckdriver and steward for Respon-dent Union, testified that before the election Business Manager Fanz called all thetruckdrivers and warehousemen, but not the wholesalers, into the office and talkedto them about the National Labor Relations Board election.The election was held on May 11, 1948, and the tally of ballots shows that ofapproximately 9 eligible voters, 8 cast ballots for the Teamsters and 1 was against.The Teamsters was thereupon certified as the exclusive bargaining representative fora unit of "all delivery and lift equipment employees." Shortly thereafter, WillieThrower, a truckdriver, was appointed job steward for the drivers.No stewardwas appointed for the wholesalers.The Teamsters and The Item Company then negotiated a contract which wasexecuted on July 20, 1948, and which contained the following clause:This agreement coversonlytruck drivers of the employer delivering newspapersfor circulation department and hauling newsprint paper as now existing andsuch additional drivers as may be hired to do this same type of work, usingequipment owned and operated by the employer. [Emphasis supplied.]The contract made no mention of, and contained no wage scale for, wholesalersor street deliverymen, as they were sometimes called.Upon consideration of the foregoing and upon the basis of the entire record, Iconclude that the clear preponderance, if not overwhelming weight, of the evidencewarrants the findings which I herein make, that: (1) The wholesalers were notincluded in the unit for which the election was held and for which the Teamsterswas certified; (2) both the Teamsters and The Item Company, parties to the consent-election agreement, neither sought nor intended to include the wholesalers in suchunit; (3) the wholesalers were not included on the eligibility list of employees eligibleto vote, were in fact not eligible to vote and were never informed to the contrary,and did not vote in the election; (4) if the wholesalers had been eligible to voteand had voted against the Teamsters, the Teamsters would not have received themajority of the votes and would have lost the election; and (5) the 1948 contractwas neither intended to, nor did it, apply to or cover the wholesalers.b.Events from 1948 to 1954On August 15, 1949, the Teamsters and The Item Company negotiated another1-year contract which contained the identical union coverage clause of the 1948contract.Also, like the 1948 contract, this contract made no mention of, nor con-tained any wage scale for, the wholesalers or street deliverymen. I find that the1948 contract also was never intended to, and did not, apply to or cover thewholesalers.During the fall of 1949 the ownership of The Item Company changed.The onlychanges in personnel involved the publisher, editor, and business office. Irvin M.Orner was brought in as general manager.Mr. Fanz retained his position under thenew management while Messrs Saux and Hays subsequently left the paper.Allother employees were retained without change, and all labor contracts then in forcecontinued to be honored for the balance of their respective terms.The duties ofthe wholesalers continued unchanged.Mr. Orner familiarized himself with all cur-rent labor contracts.All new contracts were thereafter negotiated by Orner on be-half of the Respondent Company while Moore continued to represent the Teamsters,Respondent Union.Orner took the position, adopted by the new management, thatthe wholesalers were employees of the Company and not independent contractors.Orner testified that it was his impression, obtained from Fanz and Hays, that thethen current Teamsters' contract (1949) covered the entire distribution system, in-cluding the wholesalers.However, Hays credibly denied ever so telling Orner.Both Hays and Fanz testified that it was the position of the former management that10Wholesaler Lanier, a witness for the Respondent Company, testified that he was toldhe could vote, that it was common talk among llie wholesalers that they could vote, andthat he did not remember who told hint he could vote. lie admitted that he did not vote.At the time of the hearing, Lanier operated his own delivery service and derived 50 per-cent of hisbusinessfrom the Respondent Company.He also served as a substitute whole-saler for the Respondent Company when a wholesaler was ill or on vacationLanier wasnot an impressive witness, at times testifying in a vague, defiant, and antagonistic manner.His testimony is contrary to the weight of the evidence and is not credited. THE ITEM COMPANY77the wholesalers were independent contractors and hence not under the Teamsters'jurisdiction.Ido not credit Orner's testimony that any impression he may haveentertained about the wholesalers being covered by the Teamsters' contract, was ob-tained from Hays or Fanz.In late 1949 or early 1950, the Guild began to organize the wholesalers and onFebruary 28, 1950, filed a petition with the Board for a unit covering wholesalers,branch managers, and clerks.Moore testified that in 1950, before the Guild filed its petition, it came to his at-tention that the wholesalers "were infringing on our job," and that he made vigorouspresentation to the Company that the wholesalers were under his jurisdiction.Ornertestified that he conveyed Moore's position to the Guild representatives and toldthem that it was also his position that the wholesalers were covered by the Team-sters' 1949 contract.Orner further testified that when he first learned that the wholesalers wanted tojoin the Guild, he checked with "our circulation manager, Mr. Fanz, that they werealready covered by the Teamsters' Union," and with Mr. Moore.As a result, ac-cording to his testimony, he called a meeting in his office of all the wholesalers,informed them that they were already covered by the Teamsters' Union and theTeamsters' contract, and that they could not go forward with the Guild's petition.According to Orner, some of the wholesalers replied that they were not interestedin joining the Teamsters because it was a "Negro union."Orner further testifiedthat he spoke to the wholesalers in the same vein on several occasions and receivedthe same response.With the exception of Respondent's Witness Lanier, every wholesaler 11 whotestified and who was employed since 1950 denied that Mr. Orner or any other officialof the Respondent Company informed them, at any time prior to 1954, that theTeamsters' contract covered the wholesalers.Orner's testimony that he learned from Mr. Fanz that the wholesalers were cov-ered by the 1949 contract, is refuted by Fanz' testimony that at the time he negoti-ated the 1949 contract he took the position that the wholesalers were independentcontractors and not under the Teamsters' jurisdiction.Orner did not impress meas a candid witness.He testified in a glib and, at times, argumentative manner. Ihave already indicated that Lanier did not impress me as a trustworthy witness.Under all the circumstances, I do not credit Orner's testimony that in 1950 or onany subsequent occasion he informed the wholesalers that they were covered by theTeamsters' contract.When it became apparent to the Guild that the Respondent Company was willingto negotiate a contract only for the branch managers and the circulation clerks if amajority in these groups selected the Guild as bargaining representative, the Guild'sclaim to represent the wholesalers was withdrawn and a card check was conductedfor the branch managers and circulation clerks.As a result of the card check, theRespondent Company recognized and dealt with the Guild for these groups.Before the expiration of the 1949 Teamsters' contract, Moore andOrner com-menced negotiations for a new contract which was executed on July 12, 1950.The union coverage clause was the same as in the previous contracts, with the ad-dition of language to includedrivers "withvehicles operated for the employer'saccount."12Thislanguage appears in all succeeding contracts.Moore testifiedthat the additionof this languagewould stop any "humbugas towhat we coverand what we don't cover." Orner testified that his understanding was that the whole-salerswere covered by the 1950and subsequentcontracts.However,the con-tract itself containedno mentionof wholesalers or street deliverymenand con-tained no wage scalefor them.Moore admitted that, at the time when the 1950 contractwas negotiated, thewholesalers had not designated the Teamstersas their bargaining representativeeither bysigning union designationcards or in any othermanner, andthat theonly Teamsters' member among the wholesalers was a truckdriver who had beenpromoted to a wholesaler.Nor did Mooremake any claimtoOrner that thewholesalershad designated the Teamsters as bargaining representative.Orner ad-"Binder, Schneider, Davi,Scheuermann,Pemberton,and Mancuso.12The full clause read as follows.This agreementcovers truckdrivers, crane operators, and warehousemen,handling,loading andunloading newsprint paperand supplements,delivering newspapers forthe Circulation Department, and such additional drivers as may be hired to do thistype of work with equipment owned and operated by the Employer, and vehicles oper-ated for the Employer's account, in the delivery and pick up of newspapers for streetand store sales. 78DECISIONSOF NATIONALLABOR RELATIONS BOARDmitted that he did not question Moore as to whether he had union representa-tion or designation cards from the wholesalers.He testified that "I wasn't in-terested in whether he had them or not.We had a contract with the Teamstersand it was our interpretation that the wholesalers were included."On August 22, 1951, Moore and Orner executed another 1-year contract withthe same coverage clause as in 1950.Again,no mention was made of whole-salers or street deliverymen and there was no wage scale for them.On September 30, 1952, Moore and Orner executed another contract which, asamended and supplemented,was to continue in effect till August1,1954.Therecognition clause in this contract stated that the "Company during the life ofthisagreement recognizes the Union as the exclusive representative of all em-ployees whoseclassifications are listed in this agreement."The only classificationslisted,together with their wage scales, appear in article 6, section(B),13 as driversand head crane operators,warehousemen and assistant crane operators,and first 6months' warehousemen.No mention was made of, nor was any wage scale set for,wholesalers or street deliverymen.Moore, who negotiated all the contracts on behalfof the Teamsters, admitted that neither the 1952 nor the preceding contracts con-tained any minimum wage scales for the wholesalers or street deliverymen.Thecontract also contained a union-security clause requiring each employee covered bythe agreement,as a condition of employment, to become a member of the Teamsterswithin 30 days and to maintain his membership in good standing.William R. Tracy became circulation manager of the Respondent Company in 1952.He testified that around April or May 1953, when the wholesalers were "talkingabout joining a union," he called them into his office and told them"that Local 270[the Respondent Union]had jurisdiction over them"and that "we had no objectionto their joining the union but that was the union that had jurisdiction over all thepapers that moved on the platform."He further testified that Wholesalers Binderand Schneider replied that"they didn'twant to join that particular nigger union."Binder and Schneider denied that such a meeting,occurred or that they made thestatements attributed to them.The wholesalers denied that Tracy ever informedthem in 1953 that the Teamsters had jurisdiction over them.Upon the basis ofthe entire record, and particularly in view of the fact that there was no discussionamong the wholesalers about joining a union in 1953 and the fact that the wholesalersdid not become interested in joining a union again until1954when the Guild beganto organize again, I do not credit Tracy's testimony,set forth above, and believethat Tracy confused this incident with a similar one which he testified occurredinMarch 1954.3.Chronology of 1954 events which form the basis for the unfair labor practicesallegationsEarly in 1954 the Guild again began to organize the wholesalers and by Marchobtained signed designation cards from most of them.Whenit came to CirculationManager Tracy's attention in March that the wholesalers were organizing again, hefirst called a few of them into his office individually and told them,in substance,that he had no objection to their joining a union but that they had a contract withthe Teamsters'Union which covered them, and that if they joined a union it wouldhave to be the Teamsters.This was the first time that any of the wholesalers had been informed by a repre-sentative of the Respondent Company that they were covered by the Teamsters'contract.Wholesaler Binder testified that "that was a bolt to me right there."Wholesaler Kohlmer testified that Tracy also told him that "if we wanted to dothat work it would be $40 or $50 a week, eight hours a day, and that would be okayby them."Tracy denied making the latter statement.Tracy further testified that a few days later he called all the wholesalers intohis office in a group, told them that the Teamsters' Union had jurisdiction over themand read "the one paragraph in the contract that covered the delivery of thenewspapers."Section (B) reads as follows :Employees,such as,truck driver,crane operators,and warehousemen,handling, load-ing and unloading newsprint paper and supplements, delivering newspapers for theCirculation Department and such additional drivers as may be hired to do this typeof work with equipment owned and operated by the Employer, and vehicles operatedfor the Employer's account in the delivery and pick-up of newspapers for street andfications listed in the text, together with the respective rates.] THE ITEM COMPANY79On March 17, 1954, the Guild filed a representation petition with the Board,seeking to represent the wholesalers.Shortly thereafter,Guild RepresentativeCarmichael had a conversation with Teamsters' President Moore who claimed thatthe Teamsters had jurisdiction over the wholesalers.When Carmichael proposed thatthey let the Board decide the question, Moore replied, according to the credible andundenied testimony of Carmichael, "I don't care what the NLRB decided, I amgoing to cover these people."On April 1 and 3, 1954, the Board held a hearing on the Guild's petition. BothRespondents opposed the petition, contending (1) that their then current contractcovered the wholesalers; (2) that they had bargained for the wholesalerssince atleast 1950, and (3) that, in any event, the unit petitioned for is not appropriate.14Shortly after the representation hearing, the Respondent Company redistrictedthe territories of the wholesalers, who were then called in by Circulation ManagerTracy and summarily informed of the changes in their territories. In most instances,this resulted in a reduction in the size of the territory and the number of "spots" cov-ered by the wholesalers with a corresponding reduction in earningsOn April 12, 1954, Teamsters' President Moore sent a letter to the RespondentCompany, requesting enforcement of the union-security clause contained in the con-tract then in effect.15The last paragraph of the letter reads as follows:Therefore,Mr. Orner, we are today notifying you that unless they [the whole-salers] become members of our union in good standing, they [the wholesalers]will not be permitted to continue working thirty days from the date of this letter.Shortly thereafter, Circulation Manager Tracy called each wholesaler into his office,read Moore's letter, and stated that he would have to join the Teamsters within 30days or be replaced.The wholesalers 16 thereupon discussed the matter and decided to join under protestin order to avoid loss of their jobs.They each sent a letter to the Teamsters, in whichthey denied that the Teamsters' contract applied to them and stated that theywere joining "under protest and only because I am forced to do it to avoid discharge."Each wholesaler paid his initiation fee and dues, thus becoming a member in goodstanding in the Teamsters.On June 1, 1954, the Respondent Company and the Respondent Teamsters executeda new contract which for the first time specifically provided for the classification ofwholesalers, under the designation of "street deliverymen," and contained a wagescale for them.The method of payment for the wholesalers was changed in thiscontract to provide for a specific salary and a stated car allowance.The contractalso contained a union-security clause conditioning employment of the wholesalersupon maintaining their membership in good standing in the Teamsters.On June 9, 1954, the Board issued its decision in the representation proceeding.17In its decision the Board stated that the Guild was seeking to add the wholesalers toa unit of editorial-circulation department employees presently represented by theGuild.The Board concluded 18 that wholesalers (1) "have interests wholly unrelatedto those of the employees in the Petitioner's present bargaining unit" and (2) that they"do not constitute a residual group of unrepresented employees, such as the Boardhas on occasion found to be an appropriate unit, as the group does not include otherunrepresented employees in the plant."Under these circumstances, the Board dis-missed the petition, specifically stating that it was therefore unnecessary to rule on thecontentions of the Respondents that the 1952 contract, as amended and supplemented,included the wholesalers and that they had bargained for the wholesalerssince atleast 1950.19A few months before the commencement of the hearings in the present proceedings,a job steward was appointed for the first time for the wholesalers.4.Respondent Company's violation of Section 8 (a) (1), (2), and (3) of the Act andRespondent Union's violation of Section 8 (b) (1) (A) and 8 (b) (2)The General Counsel contends, among other things, that the Respondent Companyviolated Section 8 (a) (1), (2), and (3) of the Act by interrogating the wholesalers14 The Item Company,108 NLRB 126115 This clause appears in the 1952 contract which, as amended and supplemented, waseffective till August 1, 1954.19Binder,Kohlmer,Schneider,Mancuso,and Davi17 The Item Company108 NLRB 126118 Ibsd19Ibid(footnote 13). soDECISIONS OF NATIONAL LABOR RELATIONS BOARDinMarch 1954 concerning their union affiliations and informing them that if theyjoined the Union they would have to join the Teamsters, by requiring the wholesalersinApril1954to join and maintain membership in good standing in the Teamstersas a condition of employment, and by executing and maintaining in effect the con-tract of June 1, 1954, insofar as the contract granted recognition to the Teamsters asthe exclusive bargaining representative of the wholesalers or street deliverymen andrequired them to maintain membership in good standing in the Teamsters as a condi-tion of employment; and that the Respondent Union violated Section 8 (b) (1) (A)and 8 (b) (2) of the Act by attempting to cause and causing the Respondent Companyto discriminate against the wholesalers in April 1954 unless they joined and main-tained membership in good standing in the Teamsters and by executing and maintain-ing in effect the June 1, 1954, contract insofar as it applied to the wholesalers or streetdeliverymen.Unless there be validity to the Respondents' affirmative defenses considered atlength below, there can be no doubt of the Respondents' violation of the sections ofthe Act set out above. It is undisputed that the wholesalers had never designated theTeamsters as their bargaining representative. In the absence of a valid union-securitycontract covering the wholesalers in an appropriate unit when the contract was exe-cuted and for which unit the Teamsters had been designated as bargaining represen-tative by a majority of the employees, as required by Sections 8 (a) (3) and 9 (a),it is well settled that the Respondent Company's conduct in conditioning the em-ployment of the wholesalers upon their joining and maintaining membership in theTeamsters in April 1954 and through the contract of June 1, 1954, constitutesassistances and support to the Teamsters in violation of Section 8 (a) (1) and (2)of the Act as well as discrimination in hire and tenure of employment in violation ofSection 8 (a) (3).20 It is equally well settled that, under such circumstances, theRespondent Union's conduct constitutes unfair labor practices in violation of Sec-tion 8 (b) (1) (A) and 8 (b) (2).21The Respondents do not question the principles enunciated above. They contendthat the wholesalers were within the unit for which the Teamsters was certified in1948 and that, in any event, they were appropriately added to that unit at least since1950 by agreement between the Company and the TeamstersThey further contendthat they have bargained and contracted for the wholesalers since 1950 as part of anappropriate unit for which the Teamsters was the exclusive bargaining representative.They therefore assert that the 1952 contract, which, as amended, was still in force inApril 1954, covered the wholesalers and that the union-security clause in that con-tract applied to the wholesalers so as to serve as a valid defense to their conduct. Forthe same reason, they contend that the June 1, 1954, union-security contract properlycovered the wholesalers or street deliverymen, as they were then designated, andhence is not unlawful. I will now consider these defenses.a.The 1952 contractwhich,as amended, was in force in April 1954The first question which is posed is whether this contract did in fact cover thewholesalers, regardless of the validity of such coverage.I have already found that it was never the intention of the parties to include thewholesalers, and that in fact they were not included, in the unit for which the Team-sters petitioned and for which it was certified in 1948. I have also found that the1948 and 1949 contracts were neither intended to, nor in fact did they, cover thewholesalers.The Respondents contend that beginning with the 1950 contract the union coverageclause contained language to include drivers "with vehicles operated for the employer'saccount," and that this language was intended to cover the wholesalers.However, therecord shows, and I find, that the Respondents never bargained concerning the whole-salers, and that all contracts neither made any mention of such a classification norcontained any wage scale applicable to it.The 1952 contract specifically stated that the Company recognized the Teamstersas the exclusive bargaining representative of "all employees whose classifications arelisted in this agreement."Nowhere in this agreement is there listed any classificationof wholesalers or street deliverymen.Nor does any wage scale appear in this agree-ment for such a classification. Indeed, as in the case of the preceding contracts, there20 See,e.g, John B Shriver Company,103 NLRB 23, 38-39 (and cases cited therein) ;Chocago FreightCar cCPa'rtsCo , 83 NLRB, 1163, 1165-66;Local 404, InternationalBrotherhood of Teamsters,100 NLRB 801, 810-811.21 Ibld THE ITEM COMPANY81was no bargaining concerning the wages, hours, and working conditions of the whole-salers when this contract was executed.Nor, as previously found, were the whole-salers ever told, or aware, prior to 1954, that this or any prior contract covered, orapplied to, them.Even Kohlmer, who prior to July 22, 1953, was a supervisor of thewholesalers,was never informed that the contract covered the wholesalers.NoTeamsters' job steward had ever been appointed for them and no prior attempt hadever been made by the Teamsters or the Company to enforce the union-securityclause in the 1952 contract against them. It came as a complete surprise to the whole-salers, and a shock to some, when they were informed in 1954 that the Teamsters' con-tract and its union-security clause applied to them.There is no evidence that any of the provisions of the 1952 contract were specificallyapplied to the wholesalersOn the other hand, there is affirmative evidence to thecontrary.Thus, Kohimer credibly testified that in 1953 when he was a wholesaler andtook a day off for religious observance, he was paid for the day without any objec-tion being raised, although it was not specified as a holiday in the contract.However,when he sought to follow the same practice after the 1954 contract was executed, eachone of his superiors-Vallee, Tracy, and Orner-told him that he could not get paidfor that day because the union contract only specified 6 holidays and his holy day wasnot one of them. Yet, the 1952 contract contained the exact same holiday provisionas the 1954 contract.Moreover, the 1954 contract demonstrates that when the Re-spondents in fact bargained concerning the wholesalers or street deliverymen andincluded them in the coverage of the contract, they did so by specifically designatingtheir classification in the contract and setting forth a wage scale for them.The Respondents contend that it was not practical to include a wage scale in thecontract for the wholesalers because most of their earnings was derived on a com-mission basis, and all of them earned far above the minimum set forth in the contractfor the other classifications.However, there was nothing impractical about includ-ing a clause providing for the uniform 121/2 percent commission or weekly carallowance, just as the 1954 contract did in the latter respect.Moore, who nego-tiated all contracts for the Teamsters, admitted that the contracts prior to June 1,1954, did not provide for any minimum wage scale for the wholesalers.Orner never-theless testified that the contract wage scales for the drivers and head crane operatorsalso constituted the minimum wage scales for the wholesalers, and he persisted inthis position despite his admission that the earnings of the wholesalers might exceedsuch minimum by as much as 100 percent.Orner's testimony in this regard is notonly refuted by the preponderance of the evidence and the realities of the situationbut also indicates to me an attempt to grasp at straws, in retrospect, in an effort toshore up the asserted defense that the contract covered the wholesalers.The Respondents further contend that Moore sought to enforce the union-securityprovision of the contracts against the wholesalers beginning with the 1950 contract,and that Moore agreed not to enforce it because they knew the wholesalers wouldrefuse to join the Teamsters because of the color issue and it would be difficult toreplace them. In the light of the entire record, the testimony in this regard does notring true. In the first place, the 1950 and 1951 contracts contained maintenance-of-membership clauses which required that only new employees and employees who weremembers of the Teamsters at the time the contracts were executed, had to maintainmembership in the Teamsters as a condition of employment.As the wholesalerswere employees who werenotmembers of the Teamsters when those contracts wereexecuted, they were not required by the contract to become and remain membersof the Teamsters as a condition of employment, even assuming that such contractshad applied to them.Moreover, according to the further testimony of Moore andOrner, the attitude of the wholesalers with respect to the color issue was exactlythe same in 1954. It is significant to note that the only time Moore showed anyconcern about the wholesalers was on the two occasions-in 1950 and 1954-whenthe wholesalers became interested in joining the Guild.And even on those twooccasions,Moore's sole concern was with the Teamsters' jurisdiction and not withthe wholesalers' representation.It seems clear to me, and I find, that the Teamstersnever sought to enforce any union-security clause against the wholesalers prior to1954 and that at that time it seized upon the enforcement of the union-security clausein the 1952 contract to protect what Moore regarded as an infringement on theTeamsters' jurisdiction and to stave off the Guild's effort to represent the wholesalers.Orner's further testimony, that the wholesalers received the same vacation privilegesas was provided in the 1952 contract, is shorn of any significance in the light ofhis admission on cross-examination thatallemployees received the same vacationprivileges, whether or not they were covered by the contract and whether or not theywere represented by a labor organization. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the preponderance of the evidence and the entire record con-sidered as a whole, I find that,whether or not the Respondents in good faithbelieved that the wholesalers were covered by all contracts executed from 1950 on,the contract executed on September 30, 1952, which,as amended,was in forceuntil June 1,1954, did not in fact cover or apply to the wholesalers.22Moreover,I find further that, even if the wholesalers were covered by the 1952 contract, theunion-security clause contained therein could not lawfully be enforced against themfor the reasons discussed below with respect to the 1954 contract.Consequently,in either event,the union-security clause contained in the 1952 contract cannotserve as a defense to the Respondents'conduct in 1954.I find, in accordance with the principles earlier set out, that,by telling the whole-salers in March1954 thatif they joined a union they would have to join the Team-sters,23 and by requiring the wholesalersin April 1954to loin and maintain member-ship in good standing in the Teamsters as a condition of employment,the RespondentCompany violated Section 8(a) (1), (2), and(3) of the Act.I also find thatby requesting the Respondent Company to enforce the union-security clause of the1952 contractagainst the wholesalers and threatening that they would not otherwisebe permitted to work, the Respondent Union has attempted to cause and has causedthe Respondent Company to discriminate against the wholesalers in violation ofSection 8(a) (3), and has thereby violated Section 8 (b) (1) (A)and 8 (b) (2)of the Act.b.The June 1, 1954, contractAs previously noted, this contract for the first time included the wholesalers orstreet dehverymen, as they were then designated, in the same unit with the ware-housemen and crane operators.Neither at the time of the execution of this contract,nor at any previous time, did any of the wholesalers designate the Teamsters astheir bargaining representative.Nor did the Teamsters have or claim to have anydesignation cards from the wholesalers.Also, as previously found, the whole-salerswere not included in the unit for which the Teamsters was certified in 1948and consequently were not eligible to, and did not, vote in that election.Nor, asfurther found, were the wholesalers ever bargained for or covered by any priorTeamsters' contract.It is the General Counsel's position that, under the foregoingcircumstances, the Respondents could not lawfully execute and maintain a union-security contract covering the wholesalers as part of an appropriate unit.Under the proviso to Section 8 (a) (3) of the Act, it is not an unfair laborpractice for an employer to make an agreement with a labor organization to requiremembership therein as a condition of employment "(i) if such labor organization isthe representative of the employees as provided in Section 9 (a),in the appropriatecollective bargaining unit covered by such agreement when made."[Emphasis sup-plied ]In reaching a conclusion, I must interpret the unit requirement in the provisoto Section 8 (a) (3) in accord with the statutory policy governing units set forth inSection 9.24The basic purpose of the Act, recently reenunciated by the Board,25 is to affordemployees the "right.to bargain collectively through representatives of theirown choosing.and . . . to refrain from.such activities [Section 7]." Inimplementing this statutory pronouncement, the Board adopted the policy that wherea distinct group of employees has been excluded from a unit in which they mayappropriately be included, they should not be placed in the established bargainingunit in which they will be a minority without first being extended the opportunity toexpress their preference as to whether or not they desire to be represented by thecurrent bargaining agent of the established unit.26And this is so, the Board has22Sucesores De 4 barca, Inc,101 NLRB 523, 524; see alsoCaliforniaCoi niceSteel andSupp711 Corp ,104 NLRB 787, 78823I find it unnecessary to resolve the conflict concerning Bohlmer's testimony that Cir.culation litanacer Tracy also told him at this time that "if we wanted to do that workitwould be $40 or $50 a week, eight hours a day, and that would be okayby them."In its context, such a statement could only mean that the Teamsters' contractprovidedthose wages and hours for employees covered by itSo construed, such a statement, evenifmade, did not constitute a threat of economic repiisal by the Respondent Company,contrary to the General Counsel's contention and hence was not violative of the Act.24 Chicago Fa eight Car it PartsCo, 83 NLRB 1163, 1164;Local 404, InternationalBrotherhood of Teamsters, etc. 100 NLRB 801, 8102GThe Zia Company,108 NLRB 113420 Ibad ; Chicago Freight Car it Parts Co , supra; American Can Company,108 NLRB1209 ;American LibertyOilCompany,109 NLRB 368 THE ITEM COMPANY83held, even though the group sought to be added does not itself constitute an ap-propriate unit.As the Board recently stated in theZiacase (108 NLRB 1134),"adherence to this principle will, in the opinion of the Board, tend to insure that thewishes of small groups of employees no longer will be thwarted by the numericalsuperiority of employee-members of an existing historical unit from which theformer have been excluded."As previously indicated, the work of the wholesalers was not identical with thatof the other employees in the established unit represented by the Teamsters; onthe contrary, it differed considerably from that of the other employees. In fact,on evidence similar to the kind adduced here, the Board referred to such em-ployees as "primarily sales and promotional personnel rather than truck drivers." 27It is obvious that the wholesalers constituted a separate, identifiable group, clearlydistinguishable from the other employees in the unit represented by the Teamsters.Under these circumstances, and in view of the fact that the wholesalers were inthe Company's employ at the time of the 1948 election, I find, contrary to theRespondents' contention, that the wholesalers do not constitute a mere accretionin the established bargaining unit.Nevertheless, the record demonstrates a suffi-cient community of interest between the wholesalers and the established bargainingunit to warrant a finding that, if a majority of the wholesalers selected the Teamstersas their bargaining representative, the larger unit, including the wholesalers, wouldconstitute an appropriate unit.28The wholesalers, however, have never been accorded the opportunity to expresstheir preference as to whether they wish to be represented by the Teamsters 29Nor has there ever been any collective bargaining concerning them such as mightindicate acquiescence by the wholesalers in the Teamsters' representation 30Onthe contrary, the wholesalers' opposition to the Teamsters and preference for theGuild, for whatever the reason, was well known.Applying the aforestated principles and policies to the facts in this case, I findthat the wholesalers were entitled to an opportunity, which was denied to them, toexpress their preference by their own majority on whether or not they wished tobecome a part of the larger group. The Respondents may not, by their own agree-ment, deprive the wholesalers of this opportunity.Under the circumstances, theattempt of the Respondents to make the wholesalers a minor portion of the exist-ing unit was repugnant to the basic statutory policy. I therefore find that the con-tract of June 1, 1954, was invalid when executed, insofar as it applied to the whole-salers or street deliverymen, because the unit "covered by such agreement whenmade" could notthenbe, before the wholesalers or street deliverymen had an op-portunity to exercise their choice, the appropriate collective-bargaining unit specifiedin Section 8 (a) (3) (i) of the Act 31The agreement of June 1, 1954, is invalid for still another reasonTo satisfythe proviso of Section 8 (a) (3), the union-security agreement must also be madewith a labor organization "not established, maintained, or assisted by any actiondefined in Section 8 (a) of the Act as an unfair labor practice"As previouslyfound, the conduct of the Respondent Company, in telling the wholesalers in March1954 that if they joined a union they would have to join the Teamsters and in con-ditioning the employment of the wholesalers in April 1954 upon their joining andmaintaining membership in good standing in the Teamsters, constituted support andassistance to the Teamsters in violation of Section 8 (a) (1) and (2) of the Act Itherefore find that the June 1, 1954, agreement was also invalid because at the timeof its execution the Teamsters was a labor organization assisted by the RespondentCompany's unfair labor practices.I find that by executing and maintaining in force the invalid union-security agree-ment of June 1, 1954, insofar as it applied to the wholesalers or street deliverymen,Indianapolis Tuncs PublishingCo . 82 NLRB 1385, 135623I am faither persuaded to reach this conclusion in view of the Board's decision in therepresentation proceeding that the wholesalers neither constituted a separate appropriateunit nor may they appropriately be added to the editorial-circulation department employeesrepresented by the GuildThe Item Company,108 NLRB 1261 The General Counsel'scontention that undei no circumstances would it be appropriate to add the wholesalers tothe established unit, is not supported by the cases cited in his brief-^ It is inteiesting to note, although not material to the conclusions which I reach, thatif the wholesalers had been eligible to vote in the 1948 election, they could have defeatedthe Teamstei s by voting against it30Pepsi Cola BottlingCo , 55 NLRB 1183, 1187 ;DemuthGlassCo.,52 NLRB 451, 454.31Chicago Freight Car lE PartsCo., 83 NLRB 1163, 1165 ;Brown Equipment and Nana-9actiring Co , Inc.,100 NLRB 801. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent Company created discriminatory conditions of employment encour-aging membership in the Teamsters and rendered unlawful support and assistance to,the Teamsters, all in violation of Section 8 (a) (1), (2), and (3) of the Act.32 Ialso find that by engaging in the same conduct, the Respondent Union joined withthe Respondent Company in creating conditions which would result in discrimina-tion and thereby attempted to cause the Company to discriminate against its em-ployees in violations of Section 8 (a) (3) and restrained and coerced the employeesin the exercise of the rights guaranteed by Section 7 of the Act, all in violation ofSection 8 (b) (2) and 8 (b) (1) (A).335.Other alleged violationsa.The redistricting of the wholesalers' territoryThe General Counsel contends that the Respondent Company discriminated againstthe wholesalers because of their Guild activity by unilaterally redistricting theirterritory in April 1954.As previously noted, this redistribution resulted in a reduction,in the size of the territory and the number of "spots" covered by the wholesalerswith a corresponding reduction in earnings in most cases.The record shows that a redistricting of the wholesalers' territory was firstconsidered by management before the wholesalers again became interested in theGuild and was promoted by a concern over the necessity to bring about better cover-age for the increased circulation.On February 11, 1954, Circulation ManagerTracy transmitted a memorandum to General Manager Orner on the subject.OnMarch 4, before the Guild filed its petition, Tracy submitted to Orner a secondmemorandum in which he outlined his redistribution plan in detail.Shortly there-after,Orner approved the plan and it was put into effect in April. The plan calledfor the reduction in the size of the territories of the wholesalers then employed andthe hiring of 2 new wholesalers to be assigned to the 2 new territories which werecreated.The redistribution of territories resulted in no changes in working conditions andin no reduction in the wage scale or rate of commission.While the earnings of mostwholesalers dropped because of the reduction in the size of their territory, theearnings of at least one wholesaler increased and that of another remained thesame.The record also shows that other territory redistributions were accomplishedin past years in the normal course of the Company's business.Even assuming, with-out deciding, that such a redistricting of territories was a bargainable issue, as theGeneral Counsel contends, there was no obligation on the Respondent Company tobargain with the Teamsters concerning this subject because, as previously found, atno time was the Teamsters the exclusive bargaining representative of the wholesalersin an appropriate unit.Under all the circumstances, I find that the General Counsel has failed to sustainhis burden of showing by a pieponderance of the evidence that the Respondent Com-pany's conduct in redistricting the wholesalers' territories was discriminatorilymotivated in violation of the Act.b.Vacation clause of the 1954 contractThe General Counsel also contends that article 5 (A) of the 1954 contract, pro-viding for vacation benefits, is violative of the Act because it applies only to membersof the Teamsters.As I have previously found that the contract is invalid insofaras it applies to the wholesalers or street deliverymen, the clause may not be regardedas discriminating against the wholesalers. In the light of the union-security clauserequiring all those validly covered by the contract to become members of theTeamsters in good standing as a condition of employment, the clause, realisticallyviewed, applied to all employees for whom the Teamsters is the exclusive bargainingrepresentative.Moreover, the record shows, without contradiction, that all em-32 Seee.g.Federal Stores Division of Speigal, Inc,91 NLRB 647, enfd 196 F. 2d 411(C. A9) ; Technical Porcelain and Chinaware Company,99 NLRB 21, A'L R. B v Gott-fried Baking Co., Inc,210 F. 2d 727, 738 (C. A.2) ; N. L. R. B. v Philadelphia BonWorks, Inc.,211 F. 2d 937 (C A 3)33 See ag.Brown Equipment and Manufacturing Co, Inc,100 NLRB 801, 811, enfd.205 F. 2d 99 (CA. 1) ; N L it. B v National Maritime Union of America,175 F. 2d686, 689 (C A 2), cert denied 338 U S. 954; Local57, International Union of OperatingEngineers,et al.,93 NLRB 386,N. L. R. B v. Philadelphia Iron Works, Inc., supra. THE ITEM COMPANY85ployees of the Respondent Company, whether or not they were validly covered bythe contract or were members of the Teamsters, received the same vacation benefits.Under all the circumstances I find no merit in the General Council's contentionthat this clause is violative of the Act.B. The alleged discriminatory discharge of Ronald Green: alleged refusal ofpermission to attend and testify in a representation hearingThe complaint against the Respondent Company alleges that on or about April 1,1954, the Company refused permission to its employees to attend and testify at arepresentation hearing of the Board in Cases Nos. 15-RC-1096 and 15-RC-1097because of their membership and activities in behalf of the Guild.The complaintfurther alleges that on or about April 3, 1954, the Company discharged Ronald Greenbecause of his membership in and activities on behalf of the Guild and because hehas given testimony under the Act.Ronald Green was employed by the Company as a porter in the maintenancedepartment.His hours of employment were from 7:30 a. in. to 3:30 p. in. and onSaturday from 8 a in. to 4 p m.A Board representation hearing was scheduled for Thursday, April 1, 1954, ontwo separate petitions of the Guild to represent the maintenance employees and thewholesalers, respectively.These petitions were consolidated for the purpose of thathearing.On March 29, 1954, Ronald Green and Warren Webster, another porter, receivedsubpenas, issued at the request of the Guild, to attend the representation hearing at10 a. in. on April 1. They showed these subpenas to Mr. Smaltz, the Company'ssuperintendent, and advised him that they had to appear at the hearing at 10 a. in.on April 1.According to the testimony of Ronald Green and Warren Webster,Smaltz told them that he knew what they were doing and had known all along, that ifthey had come to him he would have told them they were doing the wrong thing,that only one of them could go to the hearing, and that they should decide which onewould go.Mr. Smaltz testified that he told them that only one couldgoat a time.He denied making the other statements attributed to him.According to Webster's testimony, Mr. Smaltz did not say what he was referring toby the other remarks attributed to him.Thereisnothingin the record to indicatethat Superintendent Smaltz was in any way opposed to the Guild orto unions ingeneral.The evidence shows that he had received instructions from General ManagerOrner to release employees for the hearing one at a time to avoid undue disruptionto the Company's operations.The record further shows that the Company cooperatedwith the hearing officer and counsel for the Guild in arranging to have all necessaryemployees available to testify in the representationhearing.Moreover, the testimonyof Guild Representative Carmichaeltendsto support Smaltz' version.Carmichaeltestified that, on the first day of the representation hearing, counsel for the Companyadvised him that Green was needed on the job and would come to the hearing afterWebster testified.Further, it is undisputed that Circulation Manager Tracy toldthree wholesalers, who requested permission to attend the hearing, that it was theCompany's policy to permit employees to attend butone at a time.In addition,Mr. Smaltz impressed me as a reliable witness by the forthright and earnest mannerin which he testified and by his bearing on the witness stand.On the other hand,Green and Webster testified in a rather hesitant manner which did not carry thesame conviction.Under all the circumstances, I credit the testimony of Superin-tendent Smaltz and find that, in substance, he told Webster and Green that only one ofthem at a time could attend the hearing, and that he did not make the other state-ments attributed to him.It is not disputed that when Webster told Smaltz on this occasion that he would bethe one to go, Smaltz told him to take the day off for that purpose.After finishing his workday at 3:30 p. in. on Thursday, April 1, Green attendedthe representation hearing.However, as the entire day was consumed with the hear-ing on the Guild's petition for the wholesalers, the hearing was recessed till 10 a. in.Saturday, April 3, to take testimony on the Guild's petition for the maintenance em-ployees.Webster and Green were advised by the Guild's representative that it wouldbe necessary for them to return Saturday morning.One of Green's regular duties was to pick up the registered mail at the post office,which would release the mail only to those persons whose signatures appeared on alist submitted by the Company as being authorized to receive such mail.The signa-tures of Green and Webster appeared on such a list. Another employee, Giles, whosesignaturealso appeared on this list, had been discharged 2 weeksearlier.Conse- 86DECISIONS OF NATIONALLABOR RELATIONS BOARDquently, on Friday, April 2, the intervening day between the two hearing sessions,Mr. Yawn, the Company's office manager, was making arrangements to have a newregistered list made up, with the signature of Martinez, another porter, replacing Gilesin the event that it might become necessary for Martinez to go for the registered mailBecause the list was improperly filled out that afternoon, it was necessary to preparea new list which was not completed and delivered to the post office until Saturdaymorning.Green testified that when the registered slip was being made up on Friday after-noon, Martinez told him that he (Martinez) was going for the mail on Saturday,thatMartinez had never gone to the post office for mail before; that he knew theother porters on the list would be going to the hearing; and therefore all that gavehim "the idea that it would be all right to go to the hearing" on Saturday morning.On Friday evening Webster talked to Smaltz and received permission to attend thehearing Saturday morning.That night Green asked Webster if he had made arrange-ments to attend the hearing on Saturday.Webster replied that he had made arrange-ments with Smaltz and "I told him [Green] that I guess the same applied to him also."When Green arrived at work on Saturday morning and noticed that Webster wasnot there, he called him and asked about the hearing.As a result of this conversa-tion,Webster came to call for Green about 9 a m., at which time they both walkedout the front door of the building and went to the hearingWebster and Green testi-fied that as they were leaving, Mr. Smaltz was standing by Mr Yawn's desk and talk-ing to him, and that Webster waved to them as they went out the door.Webstertestified that Yawn waved back. Green testified that as Webster waved, he looked overthere but he could not say that either Yawn or Smaltz waved back. Yawn testifiedthat he did not remember the incident at all, while Smaltz denied seeing Green andWebster leave the building that morningThe foregoing testimony presumably was adduced by the General Counsel to showthat Smaltz was aware of the fact that Green was leaving work to go to the hearingand by his silence acquiesced in his leaving. I am of the opinion that the foregoingevidence adduced by the General Counsel is insufficient to warrant a finding thatSmaltz, who at some distance away was engaged in a conversation with Yawn at thelatter's desk, saw Green leaving the building with Webster in that fleeting moment.In view of Smaltz' subsequent conduct in looking for Green, as well as my appraisalof Smaltz as a reliable witness, I credit his testimony that he did not see Green leavethe building with Webster.Moreover, even if Smaltz had seen Green leave thebuilding, it would not follow that he therefore knew that Green was leaving for theday to attend the hearing.Green customarily worked in his street clothes and fre-quently left the building in the normal course of his duties and on errandsOne of Green's regular tasks was to go for the registered mail about 9.15 a. in.on Saturdays.About 10 a. m on Saturday, April 3, Smaltz was informed by thegirl in the building that nobody had gone for the mail yetHe then spent about20 minutes looking for Green on all the floors, in the restrooms, and even inthe garage across the street where papers are kept in a shop. Being unable to findhim or to learn of his whereabouts, Smaltz sent Martinez for the mail, as he wasthe only available porter whose signature was on the post office list.Green and Webster remained in the hearing room all morning until the closeof the hearing, without either of them being called to testify.About 1 p. m.Green returned to the Item buildingAs he entered the building, he saw Smaltzon the ground floor talking to the pressroom foremanGreen testified that Smaltzasked him who had given him permission to go to the hearing, that he repliedthat he took it for granted that Smaltz knew he was going, and that at this pointhe was cut off by Smaltz telling him he was fired and to get his clothes. Smaltztestified that he asked Green where he had been, that Green replied he was atthe hearing, that Smaltz stated, "the least you could have done was to come andget permission and told me you were going," and that Smaltz then told Green thathe was discharged and to get his clothes and leave.For the reasons previouslyset forth, I credit Smaltz' version of the conversation.The record shows that Green was not refused permission to attend the hear-ing in response to the subpena but only that the Respondent Company attemptedto schedule the departure of employees so that its business operations would notbe too seriously interrupted.Thus, the General Counsel's own witness, JohnCarmichael, who was also the Guild representative, testified that on the first dayof the representation hearing counsel for the Company informed him that "it wasnecessary forMr. Green to be on his job at the Item, and that he would liketomake an agreement or have it understood that Ronald Green would come tothe hearing after Mr. Webster had testified."The hearing was being held in abuilding located a short distance from the Item building and a telephone call THE ITEM COMPANY87would have summoned any employee without undue delay. The record furthershows that the Company did in fact cooperate in making available all employeeswho were required to testify.As it turned out, neither Webster nor Green werecalled to testify.Under all the circumstances, I find that the Respondent Com-pany did not violate the Act by refusing to allow Green to attend the representa-tion hearing at the same time with Webster.Smaltz testified that Green was discharged for leaving work without permissionon Saturday morning, April 3. There is nothing in the record to suggest that Greenengaged in any Guild activity other than to sign a Guild designation card, as pre-sumably did 30 percent of the maintenance employees 34Nor does the recordshow that Superintendent Smaltz was in any way opposed or unfavorable to theGuild.On the other hand, Green admitted that on several prior occasions Smaltzhad threatened him with discharge because he was not satisfied with him.Greendid not deny Smaltz' testimony that only a week before the discharge Smaltz warnedGreen that "that is the last chance I'm going to give you."At no time did Greenrequest permission of Smaltz to leave work on Saturday, April 3.When Smaltzwas informed on Saturday morning that the mail had not been brought from thepost office and he was unable to locate Green after a 20-minute search through-out the building, Smaltz was sufficiently incensed to regard Green's leaving with-out permission as the last straw and warranting disciplinary action.AlthoughGreen may have in good faith believed that Smaltz understood that he left to attendthe hearing and had acquiesced in his leaving, the,Act does not, under the cir-cumstances disclosed by the record, protect an employee from the consequences ofhis erroneous belief.Upon the basis of the entire record, I find that the allegations concerning thedischarge of Green and the refusal to permit employees to attend and testify ata Board representation hearing have not been sustained by a preponderance of theevidence. I shall accordingly recommend their dismissal.C.Alleged discrimination against the Guild and favoritism of Building ServiceUnion in granting time oft with pay to attend representation hearingThe complaint against the Respondent Company alleges that on or about April1and 3, 1954, the Company discriminatorily granted permission to certain em-ployees to attend a Board representation hearing in behalf of the Building ServiceUnion while refusing such permission to employees subpenaed to testify in behalfof the Guild.The complaint further alleges that the Respondent Company dis-criminatorily granted time off with pay to certain employees to attend the saidrepresentation hearing on behalf of the Building Service Union while failing andrefusing to grant time off with pay to other employees subpenaed to testify at saidhearing in behalf of the Guild.The Building Service Union was the incumbent Union representing the custodialemployees under contract with the Company at the time when the Guild filedits petition to become their bargaining representative. In support of the foregoingallegations, the General Counsel adduced testimony to the effect that four porters-Young, Dolio, Fizer, and Duvernay-were permitted to attend the representa-tion hearing on April 1 and 3, 1954, on behalf of the Building Service Unionwithout loss of pay, that employees Murino and Webster were permitted to attendthe hearing on behalf of the Guild but were not paid for the time spent at thehearing, and that Ronald Green was denied permission to attend the hearing onbehalf of the Guild.I have already found that Ronald Green was not denied permission to attendthe hearing and that the Company's conduct with respect to Green's attendanceat the hearing was not violative of the Act.The undisputed evidence shows thaton April 1, the first day of the hearing, Mr. Immel, the hearing officer presidingover the representation hearing, asked General Manager Orner if he would telephonehis office and arrange to have the four named building service employees quicklybrought to the hearing room to testify briefly; that Mr. Orner replied that they wouldproduce the witnesses but did not want to have too many leave at one time; thatthe hearing officer thereupon assured him that the men were needed for only ashort period, that Mr. Orner then telephoned to his office and left word for thesuperintendent, who was out to lunch, to send the four specified employees by cabso that no time would be lost; that upon returning from lunch Mr. Smaltz receivedm It is the Board's established practice not to process a representation petition unlessat least 30 percent of the employees in the requested group have designated the petitioneras their collective-bargaining representative379288-5C,-vol 113-7 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Orner'smessagewith thelist of namesfrom the switchboardoperator;that about1p.m. Mr. Smaltz rounded up the four porters listed on theslip and called andpaid for a cab to take them to the hearing; that the hearing involvingthe maintenanceemployees was not reached that day; that on Saturdaymorning,April 3, Mr. Ornerwas again requested by the hearing officer to get thesame fourporters to the hearingroom; that he again telephoned the office and told Mr. Smaltz to send them over asclose to 10: 30 as possible; that Mr. Smaltz then checkedto seeif their work wasin such shape that they could be released to attend the hearing; and that Ronald Greenwas at notimerequested by the hearing officer to attend the hearing.35The recordthus shows that the four porters who attended the hearing on behalf of the BuildingServiceUnion were permitted to attend at the same time at the request of thehearing officer and upon his assurance that they would testify briefly.No suchrequest or assurance was given in the case of Ronald Green.The record further establishes that it had been the Company's practice to payemployees for time out for sickness but not to pay employees for time off for personalmatters in excess of a few hours.Of the four porters who were permitted to attendthe hearing at the request of the hearing officer, Dolio was on his own time both daysand not paid for attending, Fizer was on his own time on Thursday and not paidfor attending, and Young was about through for the day when he attended onThursday and merely received his normal day's pay.On Saturday, Fizer and Youngleft for the hearing a few hours before the end of their normal workday withoutloss of pay for that day.Duvernay left for the hearing on Thursday and Saturdaya few hours before the end of his normal workday without loss of pay for thosedays.On the other hand Murino, who attended the hearing on behalf of the Guildon Thursday, did not work the entire day and Webster, who attended the hearingon behalf of the Guild on Thursday and Saturday, did not work either of those days.Webster was not paid for the full days he did not work.Murino, who was a whole-saler, received his salary, but nothis commission,for the full day he did not work.As time off for attending the hearing was regarded as a personal matter, the Com-pany's treatment of these employees was strictly in accord with its established policywhich, the record shows, was known to employees.There is nothing in the record to indicate that the Respondent Company's treat-mentof Murino and Webster was due to their attendance as witnesses on behalf oftheGuild rather than in accord with the Company's established practice.TheRespondent Company has contracts with 9 differentunions,including 1 with theGuild for a unit covering the editorial, branch manager, and circulation clerks. Ifind without merit the General Counsel's contention that the Company demonstratedanti-Guild animus by executing a contract with the Building Service Union forthe custodial employees while a question concerning the representation of theseemployees was pending before the Board on the Guild's petition, or by the statementof George Chaplin, editor of the Item, during the course of wage negotiations withthe Guild for the above unit, that he was tired of the Guild harassing him and neverhad this sort of trouble with other unions.Neither the execution of the contractwith an incumbentunionunder the circumstances36 nor a statementof the type whichis not unusual in the heat of hard bargaining negotiations, warrantsa finding of anti-Guild animus.Upon the basis of the entire record, I find that the allegations concerning discrimina-tion against the Guild and favoritism of the Building Service Union in granting per-mission to attend the representation hearing and in paying employees for time lost inattendance at such hearing, are not sustained by a preponderance of theevidence.I shall accordingly recommend theirdismissal.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the activities of the Respondent Company described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.a1 In the absence of any showing that Immel, who was still in the Board's employ, wasunavailable to testify, I credit the undisputed testimony of Orner and Smaltz in thisrespect.3eThe Board has recently held that it is not violative of the Act for an employer toexecute a contract with an active incumbent union during the pendency of a questionconcerning representation.William D. Gibson Co., Division of Associated Spring Cor-poration,110 NLRB 660. THE ITEM COMPANYV.THE REMEDY89Having found that the Respondents have engaged in certain unfair labor practices,itwill be recommended that they cease and desist therefrom and that they take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the Respondent Company violated Section 8 (a) (1), (2),and (3) of the Act by requiring five wholesalers to join and maintain membership ingood standing in the Respondent Union as a condition of employment, and by execut-ing and maintaining in effect the union-security contract of June 1, 1954, whichcovered the wholesalers or street deliverymen in an inappropriate unit. In accord-ance with the Board's established policy, it will be recommended that the RespondentCompany withdraw and withhold recognition from the Respondent Union as the ex-clusive collective-bargaining representative of the wholesalers or street deliverymenand cease giving effect to the agreement with the said Union, entered into on June 1,1954, or to any modification, extension, supplement, or renewal thereof, or to anysuperseding agreement with said Union, insofar as they apply to the wholesalers orstreet deliverymen, unless and until the Respondent Union shall have been certifiedby the Board as the collective-bargaining representative of the wholesalers or streetdeliverymen in an appropriate unit.Nothing in this recommendation, however, shallbe deemed to require the Respondent Company to vary those wages, hours of em-ployment, rates of pay, seniority, or other substantial provisions in its relation withthe wholesalers or street deliverymen, which the Respondent Company has estab-lished in the performance of said agreement, or to prejudice the assertion by suchemployees of any right they may have thereunder.It has also been found that the Respondent Union has violated Section 8 (b) (1)(A) and 8 (b) (2) of the Act by attempting to cause and causing the RespondentCompany to require the wholesalers to join and maintain membership in good stand-ing in the Respondent Union as a condition of employment, and by executing andmaintaining in effect the union-security contract of June 1, 1954, which covered thewholesalers or street deliverymen in an inapproprate unit.Accordingly, it will berecommended that the Respondent Union cease and desist from engaging in suchconduct and from giving effect to the agreement of June 1, 1954, or to any modifica-tion, extension, supplement, or renewal thereof, or to any superseding agreement, in-sofar as they apply to the wholesalers or street deliverymen, unless and until saidUnion shall have been certified by the Board as the collective-bargaining represen-tative of the wholesalers or street deliverymenin anappropriate unit.It has also been found that as a result of the illegal conduct of the Respondents, fivewholesalers or street deliverymen were coerced into joining and paying initiation feesand dues to the Respondent Union under protest. I deem it necessary, in order toeffectuate the policies of the Act, to recommend that the Respondent Company andRespondent Union, jointly and severally, reimburse each of the five wholesalers orstreet deliverymen for the initiation fees and dues each paid to the RespondentUnion 37The unfair labor practices committed by the Respondents arise out of a singlesituation and are, to a large extent, of a technical nature.The record shows thatthe Respondent Company has had, and still has, collective-bargaining relations andagreements with nine labor organizations.Under all the circumstances, I believethat this record does not disclose a danger that the Respondents will commit otherunfair labor practices proscribed by the Act.Accordingly, I do not believe that abroad cease and desist order is necessary to effectuate the policies of the Act.CONCLUSIONS OF LAW1.By requiring the wholesalers or street deliverymen to join and maintain mem-bership in good standing in the Respondent Union as a condition of employment,and by executing and maintaining in effect the invalid union-security agreement ofJune 1, 1954, insofar as it applied to the wholesalers or street deliverymen, the Re-spondent Company has engaged and is engaging in unfair labor practices within themeaningof Section 8 (a) (1), (2), and (3) of the Act.2.By attempting to cause and causing the Respondent Company to require thewholesalers or street deliverymen to join and maintain membership in good stand-ing in the Respondent Union as a condition of employment, and by executing andmaintaining in effect the invalid union-security agreement of June 1, 1954, insofaras itapplied to the wholesalers or street deliverymen, the Respondent Union has87John B. Shriver Company,103 NLRB 23, 24, 45;Local 404, International Brother-hood ofTeamsters,etc., 100 NLRB 801, 803, 812. 90DECISIONS OF NATIONAL LABORRELATIONS BOARDengaged and is engaging in unfair labor practices withinthe meaning of Section 8(b) (1) (A) and 8 (b) (2) of the Act.4.The Respondent Company has not engaged in unfair labor practices by reasonof the redistricting of the wholesalers' territories, the inclusion of the vacation clausein the June 1, 1954, agreement, the discharge of Ronald Green, the treatment ofits employees concerning their attendance at Board representation hearings, and un-lawful interrogation.5.The Respondent Union has not engaged in unfair labor practices by reason ofthe inclusion of the vacation clause in the June 1, 1954, agreement.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees thatWE WILL withdraw and withhold all recognition from International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,Local 270, or any successor thereto, as the exclusive representative of ourwholesalers or street deliverymen for the purpose of collective bargaining, un-less and until said labor organization shall have been certified by the NationalLabor Relations Board as such exclusive representative in an appropriate unit.WE WILL NOT perform, enforce, or give effect to our June 1, 1954, contractwith the aforesaid labor organization, or to any extension, renewal, modifica-tion, or supplement thereof, or to any superseding agreement with said labororganization, insofar as said contracts or agreements apply to our wholesalersor street deliverymen, unless and until said labor organization shall have beencertified by the National Labor Relations Board as the exclusive bargainingrepresentative of said employees in an appropriate unit.WE WILL NOT encourage membership in, and grant assistance to, the afore-said or any other labor organization by conditioning employment of our whole-salers or street deliverymen upon joining and maintaining membership in saidlabor organizations, except where such conditions shall have been lawfully es-tablished by an agreement in conformity with Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of rights guaranteed in Section 7 of the Act, ex-cept to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as author-ized by Section 8 (a) (3) of the Act.WE WILL reimburse Herman Binder, John Davi, Herbert Kohlmer, FrankMancuso, and Morris A. Schneider for the initiation fees and dues each of thempaid to the afoiesaid labor organization.All our employees are free to become, remain, or refrain from becoming membersof any labor organization, except to the extent that this right may be affected byagreements in conformity with Section 8 (a) (3) of the National Labor RelationsAct, as amended.THE ITEM COMPANY,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, LOCAL 270Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause The Item Company, its officers, agents,successors,and assigns,to discriminate against its wholesalers or streetdelivery-men, or any other employees, in violation of Section 8 (a) (3) of the Act. PHILADELPHIA DAILY NEWS,INC.91WE WILL NOT perform,enforce,or give effectto our June1, 1954,contractwith TheItem Company,or to any extension,renewal,modification, or supple-ment thereof,or to any superseding agreement with said Company, insofar assaid contracts or agreements apply to the wholesalers or street deliverymen,unless and until the Union shall have beencertified by the National LaborRelations Board as the exclusive bargaining representative of said employees inan appropriate unit.WE WILL NOTin any like or related manner restrain or coerce employees ofThe Item Company,its successors or assigns,in the exercise of the rights guaran-teed in Section7 of the Act,except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a conditionof employment,as authorized in Section 8 (a) (3) of the Act.WE WILL reimburse Herman Binder, John Davi,Herbert Kohlmer, FrankMancuso, andMorris A.Schneider for the initiation fees and dues each ofthem paid to the Union.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA,AFL, LOCAL 270,LaborOrganization.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Philadelphia Daily News, Inc.andNewspaper Guild of GreaterPhiladelphia Local No. 10, affiliated with American Newspa-per Guild,CIO, Petitioner.Case No. 4-RC-2655. July 8, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert B. Mintz, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent the editorial department, promo-tion department, and art department employees in a single unit or, inthe alternative, as separate departmental units.The Employer movedto dismiss the petition on the ground that the unit sought is inappropri-ate, contending that a broad residual unit of all unrepresented non-mechanical employees, including editorial, art, promotion, advertising,accounting, inside circulation, and 3 maintenance and 3 miscellaneous1The Daily Press, Incorporated,110 NLRB 573.113 NLRB No. 9.